Case: 13-13485   Date Filed: 02/26/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13485
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cr-20067-JIC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RICHARD MARCEL MAZARD,
a.k.a. Richard Mazar,
a.k.a. Richard M. Mazard,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 26, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-13485     Date Filed: 02/26/2014    Page: 2 of 2


      Richard Marcel Mazard appeals his sentence of 30 months of imprisonment

following his plea of guilty to robbery. See 18 U.S.C. § 1915(a). Mazard argues

that his sentence at the low end of the advisory guideline range is substantively

unreasonable. We affirm.

      Mazard invited any error involving the reasonableness of his sentence. “It is

a cardinal rule of appellate review that a party may not challenge as error a ruling

or other trial proceeding invited by that party.” United States v. Love, 449 F.3d

1154, 1157 (11th Cir. 2006) (quoting United States v. Ross, 131 F.3d 970, 988

(11th Cir. 1997)). At his sentencing hearing, Mazard “ask[ed] for, at a maximum, .

. . [a sentence of] 30 months” and later argued that “30 months . . .[was] very

significant, a long period of time . . . but appropriate in this case.” Mazard is

barred from challenging the reasonableness of a sentence at the low end of the

guideline range that he requested.

      We AFFIRM Mazard’s sentence.




                                           2